DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
	Claim 15 recites “one or more computer storage media”, and the applicant’s specification para [24] explicitly states that such media are not to include signals per se, therefore, claim 15 is not rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “determine a risk level of the icon” and “upon receiving a user interaction with the risk level” is unclear. According to the applicant’s specification para [15], the user interaction is with the threshold to be applied to the claim 8.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Li (USPN 10,467,776) in view of Jang (USPAPN 2019/0132523).
Regarding claim 1, Li discloses:
a processor; and a computer storage medium storing computer-usable instructions that (see col 6 lines 51-53, a computer), when used by the processor, cause the processor to:
receive an image containing an icon (see col 4 lines 53-60 and col 5 lines 11-12, receiving drawings of an icon comprising an icon color);
determine a risk level of the icon for a background color (see col 5 line 55 through col 6 line 10, determine whether the icon color lacks discernibility from its background color); and
provide an indication highlighting which part of the icon is at risk of being inaccessible (see col 6 lines 32-50, changing the icon color to a target icon color when discernibility is lacking, regardless of receiving a user interaction).

In a similar field of endeavor of controlling the manner of displaying an icon, Jang discloses upon receiving a user interaction with the risk level (see para [112]-[114], a user manually determining that an icon lacks discernibility from its background and consequently manually changing icon color and transparency).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Li with Jang, and automatically determine whether an icon is discernible from its background, as disclosed by Li, and enable a user to manually change the color and transparency of the icon instead of automatically changing when it is determined that the icon lacks discernibility, as disclosed by Jang, for the purpose of achieving an icon that is discernible from the background while providing customization to the user’s desire (see Jang para [113]).
Regarding claim 2, Li and Jang further disclose converting the image containing the icon into arrays of red green blue alpha (RGBA) values (see Li col 5 lines 28-36, commonly used color space is ARGB).
Regarding claims 8 and 9, Li and Jang disclose everything as applied above (see rejection of claims 1 and 2).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claims 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of Noll et al. (USPN 10,565,739). Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 15, Noll discloses:
receiving an image containing an icon; determining an area score for the icon, the area score being a percentage of identified opaque pixels with relative luminance above a minimum contrast ratio (see Noll claim 20, “an image” and “providing an area score, the area score being a percentage of identified opaque pixels with the relative luminance above a minimum contrast ratio”);
determining a border score for the icon, the border score being a percentage of identified opaque border pixels with relative luminance above the minimum contrast ratio (see Noll claim 20, “providing a border score, the border score being the percentage of identified opaque border pixels with relative luminance above a minimum contrast ratio”);
determining a grid score, the grid score being a percentage of grid squares that have a percentage of opaque pixels greater than an area threshold (see Noll claim 20, “providing a grid score, the grid score being the percentage of grid squares that have a percentage of opaque pixels greater than the area threshold”); and
providing a composite score to a user for one or more backgrounds, the composite score enabling the user to select a most accessible icon in accordance with the background having a lowest risk composite score, wherein the composite score considers the area score, the border score, and the grid score for the icon (see Noll claim 20, “providing a composite score to a user, the composite score considering the area score, the border score, and the grid score for the icon to evaluate a risk of the icon not being accessible when placed upon the corresponding background color”).
	The limitation “enabling the user to select a most accessible icon in accordance with the background having a lowest risk composite score” is considered a recitation of intended use or purpose of the claimed invention, therefore, no patentable weight is given for the purposes of claim examination.
Regarding claim 16, Noll further discloses converting the image containing the icon into arrays of red green blue alpha (RGBA) values (see Noll claim 20, “converting an image containing an icon into arrays of red green blue alpha (RGBA) values”).
Regarding claim 17, Noll further discloses dividing the image into arrays of RBGA values corresponding to grid squares (see Noll claim 20, “dividing the image into arrays of RBGA values corresponding to grid squares”).
Regarding claim 18, Noll further discloses wherein determining the area score comprises: determining an array of coordinates for opaque pixels of the icon; excluding all pixels below an opaque alpha threshold; and identifying a relative luminance between opaque pixels and a background color (see Noll claim 20, “determining an array of coordinates for opaque pixels of an icon; excluding all pixels below an opaque alpha threshold; identifying a relative luminance between opaque pixels and a background color”).
claim 19, Noll further discloses wherein determining the border score comprises: an array of coordinates of border pixels by finding pixels that are not transparent and an outer pixel or have a transparent neighboring pixel, wherein pixels that are not transparent are pixels that have an alpha value that is above an transparent alpha threshold; and identifying a relative luminance between opaque border pixels and a background color (see Noll claim 20, “determining an array of coordinates of border pixels by finding pixels that are not transparent and an outer pixel or have a transparent neighboring pixel; identifying a relative luminance between opaque border pixels and a background color” and “pixels that are not transparent are pixels that have an alpha value that is above a transparent alpha threshold”).
Regarding claim 20, Noll further discloses wherein determining the grid score comprises: filtering out grid squares that are entirely composed of transparent pixels; and for any remaining grid squares, identifying a percentage of opaque pixels greater than an area threshold (see Noll claim 20, “filtering out grid squares that are entirely composed of transparent pixels; for any remaining grid squares, identifying a percentage of opaque pixels greater than an area threshold”).

Allowable Subject Matter
Li and Jang disclose everything claimed as applied above (see rejection of claims 1 and 8), however, do not disclose the subject matter recited in claims 3-7 and 10-14 (i.e., the specific types of scores or combination of scores determined with explicit definitions provided by the applicant’s specification). Claims 3-7 and 10-14 would be allowable if rewritten in independent form including all of the limitations of the base 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Yach et al. (USPN 7,312,798) and Hu (USPAPN 2017/0131868) disclose improving discernibility of an icon.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO JIN PARK whose telephone number is (571)270-3569.  The examiner can normally be reached on M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VU LE can be reached on (571)272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  



/Soo Jin Park/Primary Examiner, Art Unit 2668